SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

376
CA 12-01927
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


WILLIE J. YOUNG, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

RONALD K. BAUERLEIN, DEFENDANT-APPELLANT.


HAGELIN KENT LLC, BUFFALO (SEAN M. SPENCER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAW OFFICE OF MARK LEWIS, PLLC, CHEEKTOWAGA (MARK E. LEWIS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
M. Van Strydonck, J.), entered February 29, 2012. The order denied
the motion of defendant for summary judgment dismissing the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 11 and 13, 2013, and filed in the
Monroe County Clerk’s Office on April 2, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 26, 2013                       Frances E. Cafarell
                                                Clerk of the Court